Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 05 November 2021 is acknowledged. However, after full search and consideration of the claims, the species restriction of the last Office action is withdrawn in view of the below cited prior art. Claims 1-9 are all treated on the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 and 8-10 of U.S. Patent No. 11,145,883. 
Regarding instant Claim 1 and ‘883 Claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between instant Claim 1 and ‘883 Claim 1 is the value of the third threshold. Particularly, instant Claim 1 requiring that the third threshold is greater than 50% of a sum of the maximum power output of the first fuel cell and the maximum output of the second fuel cell overlaps with the ‘883 Claim 1 requiring that the third threshold is equal to or greater than 70% of the maximum power output of the second fuel cell and equal to or smaller than 100% of the maximum power output of the second fuel cell. For example, if the first fuel cell has a maximum power output of 5 Watts and the second fuel cell has a maximum power output of 10 Watts, the instant Claim 1 would require that the third threshold is greater than 7.5 Watts (the third threshold being greater than 50% of the sum total of the maximum power outputs of the first and second fuel cells, 15 Watts) and the ‘883 Claim 1 would require that the third threshold is greater than 7 
Regarding instant Claim 2 and ‘883 Claim 2, the additional claim features are identical.
Regarding instant Claim 3 and ‘883 Claim 3, the additional claim features are identical.
Regarding instant Claim 4 and ‘883 Claim 4, the additional claim features are identical.
Regarding instant Claim 5 and ‘883 Claim 5, the additional claim features are identical.
Regarding instant Claim 6 and ‘883 Claim 6, the additional claim features are identical.
Regarding instant Claim 7 and ‘883 Claim 8, the additional claim features are identical.
Regarding instant Claim 8 and ‘883 Claim 9, the additional claim features are identical.
Regarding instant Claim 9 and ‘883 Claim 10, the additional claim features are identical.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (JP 2016072191 A and its machine translation provided with the IDS filed 16 August 2019).
Regarding Claim 1, Matsumoto teaches a fuel cell system (see figure 3 including power supply unit 11 comprising two fuel cells 12 and 13 connected in parallel, see [0018]) comprising: a first fuel cell (fuel cell 12); a second fuel cell (fuel cell 13) having a maximum power output that is greater than a maximum power output of the first fuel cell (see [0019]-[0020] indicating the differences between the two fuel cells, as well as the dotted lined of figure 4 showing that the maximum current of fuel cell 13 is greater than the maximum current of fuel cell 12 and the efficiency differences between the two fuel cells); and a power generation controller configured to control power generation from the first fuel cell and the second fuel cell (switch control unit 16 in conjunction with power supply unit 21, which includes the control circuit 26, see [0021]-[0022] and figure 3 which links the CPU 26a and the switch control unit 16), wherein when the requested power is smaller than a first threshold, the power generation controller is configured to cause the first fuel cell to generate electric power greater than electric power of the second fuel cell so that the requested power is supplied (see flow chart of figure 6 and corresponding disclosure in [0033]-[0039], the low-load operation described particularly in [0034]-[0035] reading on the operation of the claimed fuel cell when requested power is below the first threshold since the first fuel cell 12 is connected to the power supply unit providing power and the second fuel cell 13 is not connected to the power supply unit; note that the value separating the low-load operation and the medium-load operation correspond to the claimed first threshold), when the requested power is equal to or greater than a second threshold that is equal to the first threshold (the examiner notes that this claim language allows for the first threshold to be the same as the second threshold, allowing the value separating the low-load operation and the medium-load operation to also correspond to the claimed second threshold) and is smaller than a third threshold that is greater than the second threshold (the value separating the medium-load operation and the high-load operation 
Matsumoto does not explicitly recite that the third threshold (the value differentiating the medium-load operation and high-load operation) is greater than 50% of a sum of the maximum power output of the fuel cell and the maximum output of the second fuel cell.
However, figure 5 appears to indicate that the current value differentiating the medium-load operation and the high-load operation is roughly 50% of the possible operational range of both fuel cells (12 and 13). Therefore, absent any distinction in the manner of operation, functionality and/or programming thereof between the controller of the instant application and that of Matsumoto, it would be expected that Matsumoto would be capable of setting a third threshold as claimed, and it would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to set the third threshold to be great than 50% of the maximum combined power of both fuel cells in order to enhance the power generation efficiency of the collective fuel cell group.
Regarding Claim 2, Matsumoto further teaches that the power generation controller is configured to suspend power generation from the second fuel cell when the requested power is smaller 
Regarding Claim 6, Matsumoto further teaches that the second threshold has the same value as the first threshold (the value differentiating the low-load operation and the medium-load operation corresponding to both the claimed first and second thresholds).
Regarding Claim 7, Matsumoto appreciates taking input from an accelerator pedal of a vehicle (see [0023]-[0027]) and also appreciates distinct threshold values differentiating the different operation modes (see at least figure 5 indicating the efficiencies of one or both fuel cells 12 and 13 over the entire current range). By the claim’s recitation that the rate of change in the requested power results in a reduction of either the first or third threshold, the claim implicitly requires that there is a structure by which the requested power changes and a structure that calculates the rate of change in the requested power and applies this calculation to the fuel cell operation. Matsumoto includes a structure by which the requested power changes in the form of an accelerator pedal operated by a vehicle user and Matsumoto also includes an accelerator opening degree signal that is sent to a control circuit that is configured to determine the appropriate operation state of the fuel cells (see [0026]-[0028]).
Therefore, it would be expected that the control circuit (26) of Matsumoto would be capable of changing the thresholds representing the differentiating values between the low-load operation including only the first fuel cell (12), medium-load operation including only the second fuel cell (13) and the high-load operation including both the first and second fuel cells (12 and 13) and one of ordinary .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to Claim 1 above in view of Toida (US 2014/0295307 A1), newly cited.
Matsumoto does not teach any relationship between the elution of catalyst and the operation of the fuel cells.
However, Toida particularly appreciates that the higher the power-generation voltage of the cell is and the longer the high power-generation voltage state is maintained, the more likely the above catalyst elution is to occur (see [0004]). Toida also appreciates controlling the flow of current in order to prevent the fuel cells from reaching a voltage that would damage the cells as a result of catalyst elution (see [0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly consider the elution of catalyst in conjunction with the maximum usable voltage from individual fuel cells corresponding to the first and third threshold values in order to prevent deterioration of the fuel cells.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to Claim 1 above in view of Tanaka (US 2018/0219238 A1), cited on the IDS filed 16 August 2019.
Matsumoto teaches only two thresholds within the three operation modes. As such, Matsumoto does not teach a distinct first and second threshold where the second threshold has a greater value than 
However, Tanaka also teaches a control system for two electrically connected fuel cells (FC1 and FC2), where one fuel cell has a smaller power capacity than the other (see [0032]-[0033]). Tanaka also specifically teaches that achieving a desired voltage with power supplied by both fuel cells requires step-up period (see figure 3 between t2 and t3 seconds) that can be assisted by supplying exhaust from the fuel cell already in operation to the fuel cell that is just starting up (see [0047]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize this start-up technique, which necessarily requires both fuel cells to be in operation during start up of an additional fuel cell, where the originally running fuel cell provides the majority of the requested power while providing exhaust to enhance the startup of the additional fuel cell.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to Claim 1 above in view of Liu (US 2015/0236365 A1), cited on the IDS filed 16 August 2019.
Matsumoto further teaches a CPU including memory which reads on the claimed storage device and external server and also further teaches that the map stores the output current request and corresponding accelerator pedal opening (see [0026]). Matsumoto does not teach that the map particularly stores a correlation between the requested power and total operation time of each of the first and second fuel cells. 
However, Liu teaches that degradation of fuel cells occurs over time, and becomes particularly problematic at relatively larger current draw (see [0001]-[0002]). In order to prevent this degradation, Tanaka proposes using multiple fuel cells such that once a particular level of degradation is determined, an additional fuel cell is activated (see [0006]). Particularly, figure 2 shows that by alternating the 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Beck (US 2020/0391615 A1) also teaches a fuel cell controller that considers acceleration of the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723